In the
                          Missouri Court of Appeals
                                     Western District

                                                  
 IN THE INTEREST OF: L.I.B.,                      
                                                     WD84107
                            Appellant,               OPINION FILED:
 v.                                               
                                                     March 8, 2022
 JUVENILE OFFICER,                                
                                                  
                            Respondent.           
                                                  
                                                  


                 Appeal from the Circuit Court of Jackson County, Missouri
                            The Honorable Jalilah Otto, Judge

                                 Before Division Two:
       Thomas N. Chapman, P.J., Karen King Mitchell, and W. Douglas Thomson, JJ.


       L.I.B. appeals a judgment of the Circuit Court of Jackson County in which the court

found that L.I.B. committed acts which would constitute second-degree assault and armed

criminal action if committed by an adult. L.I.B. contends that the circuit court erred in requiring

him to participate in the adjudication hearing via two-way videoconference from secure

detention. L.I.B. contends that his physical exclusion from the adjudication violated his

constitutional rights to be present and confront his accusers face to face. The circuit court’s

judgment is vacated, and the case is remanded.
                                                    Background

           On March 15, 2020, the Jackson County Juvenile Officer filed a two-count petition in the

circuit court, alleging that L.I.B. committed acts which, if committed by an adult, would

constitute first-degree assault under section 565.0501 and armed criminal action under section

571.015. The Juvenile Officer alleged that, on March 14, 2020, L.I.B. knowingly caused serious

physical injury to M.W. by shooting him with a handgun.

           On August 19, 2020, the circuit court held L.I.B.’s adjudication hearing utilizing a

“hybrid” format in which the majority of people involved with the proceeding (including the

judge, L.I.B.’s counsel, counsel for the Juvenile Officer, L.I.B.’s mother, L.I.B.’s sister, and all

witnesses (while testifying)) would be permitted to be present in the courtroom in person,

whereas L.I.B. was not allowed to be physically present at his own adjudication and appeared

instead only via Webex videoconferencing technology from secure detention.

           At the beginning of the hearing, L.I.B. objected to being physically excluded from his

own adjudication and being allowed to participate only via video conferencing. The oral

objection was accompanied by a written motion, which argued that allowing L.I.B. to appear

only via video violated L.I.B.’s due process rights to be adjudicated in person and to confront

witnesses. The circuit court overruled L.I.B.’s objection, stating that the use of Webex had been

sanctioned by the Missouri Supreme Court in response to the ongoing pandemic for the purpose

of having limited numbers of people in the courtroom.

           As the adjudication proceeded, the Juvenile Officer called seven witnesses, who each

testified in person.2 After the witnesses’ direct examinations, L.I.B.’s counsel was given an


1
    Unless otherwise indicated, statutory references are to RSMo 2016.
2
    A number of exhibits were also admitted.

                                                           2
opportunity to cross-examine each of the witnesses. Court was then adjourned and the remainder

of the hearing was scheduled for a later day.

        On September 2, 2020, the hearing proceeded again in a “hybrid” format, in which L.I.B.

would appear only from secure detention via videoconferencing technology. The court

acknowledged that L.I.B. had made a record of his objection to proceeding via Webex, and

L.I.B.’s counsel informed the court that L.I.B. would stand on that previous record of objection.

The Juvenile Officer rested without putting on further evidence, and the court took up and denied

L.I.B.’s motion for judgment of acquittal. L.I.B. then called three witnesses (his mother and his

two sisters) to testify on his behalf.

        Following the adjudication, the circuit court determined that, on Count 1, the Juvenile

Officer established beyond a reasonable doubt that L.I.B. had committed the lesser included

offense of second-degree assault in violation of section 565.052. The court also sustained the

allegations in Count 2 of armed criminal action. Disposition was held on October 8, 2020, after

which the court entered a judgment committing L.I.B. to the custody of the Division of Youth

Services.

        L.I.B. appeals.

                                         Standard of Review

        “Juvenile proceedings are reviewed in the same manner as other court-tried cases.”
        D.C.M. v. Pemiscot Cnty Juv. Off., 578 S.W.3d 776, 786 (Mo. banc 2019) (internal
        quotations omitted). “This Court will affirm a judgment in a juvenile proceeding
        unless it is not supported by evidence, is against the weight of evidence, or
        erroneously declares or applies the law.” Id. Whether a person’s constitutional
        rights were violated is a question of law that this Court reviews de novo. State v.
        Justus, 205 S.W.3d 872, 878 (Mo. banc 2006). Properly preserved constitutional
        violations are presumed prejudicial. Id. at 881. “The constitutional protections
        applicable in criminal proceedings are also applicable in juvenile delinquency
        proceedings due to the possibility of a deprivation of liberty equivalent to criminal
        incarceration.” In re N.D.C., 229 S.W.3d 602, 605 (Mo. banc 2007).

                                                 3
J.A.T. v. Jackson Cnty. Juv. Off., 637 S.W.3d 1, 6-7 (Mo. banc 2022) (brackets omitted).

                                                     Analysis

         In his sole point, L.I.B. contends that the circuit court erred by overruling his objection

and proceeding in the adjudication without his physical presence in the courtroom in violation of

his rights to due process, to be present, and to confront adverse witnesses, as provided by the

Sixth and Fourteenth Amendments of the United States Constitution and Article I, sections 10

and 18(a) of the Missouri Constitution.

         “The Fourteenth Amendment’s due process protection applies to juvenile proceedings.”

Id. at 7 (citing In re Gault, 387 U.S. 1, 30-31 (1967)). “The United States Supreme Court has

held certain rights enumerated within the Bill of Rights apply to juvenile proceedings, including

notice of charges, right to counsel, right of confrontation and cross-examination, and privilege

against self-incrimination.” Id. (citing Gault, 387 U.S. at 33, 41, 55, 56). “One of the most basic

rights guaranteed by the Confrontation Clause is the accused’s right to be present in the

courtroom at every stage of his trial.” Illinois v. Allen, 397 U.S. 337, 338 (1970). “The right to

be present at critical stages of trial is guaranteed by the United States Constitution, the Missouri

Constitution, and Missouri statutory law.” J.A.T., 637 S.W.3d at 7 (quoting State v. Johns, 34

S.W.3d 93, 116 (Mo. banc 2000)). “A defendant is guaranteed the right to be present at any

stage of the criminal proceedings that is critical to its outcome if his presence would contribute to

the fairness of the procedure.” Id. at 8 (quoting Kentucky v. Stincer, 482 U.S. 730, 745 (1987)).3




3
 We note that the right to be present may be voluntarily waived, State v. Driskill, 459 S.W.3d 412, 426 (Mo. banc
2015), or lost due to severely disruptive behavior. See Illinois v. Allen, 397 U.S. 337, 343 (1970). However, neither
of these circumstances are present in the matter before us.

                                                          4
       In J.A.T., the Missouri Supreme Court recently decided a case substantially similar to the

one now before us. See id. at 8-9. In J.A.T., like the matter now before us, the circuit court had

excluded a juvenile from being physically present in the courtroom at his adjudication hearing

during which his guilt or innocence would be determined. Id. The circuit court had instead

allowed the juvenile to be present only through two-way video over the juvenile’s objections. Id.

The circuit court’s reasons for excluding the juvenile related to the ongoing COVID-19

pandemic and the circuit court’s belief that allowing the juvenile to be present only via two-way

video was consistent with the Missouri Supreme Court’s Operational Directives and was not

violative of the juvenile’s due process rights. Id. The Missouri Supreme Court vacated the

circuit court’s judgment and remanded. Id. at 10. The J.A.T. Court held that the juvenile’s

constitutional right to due process was violated by requiring him to appear at his own

adjudication hearing via two-way video over objection. Id. The J.A.T. Court further noted that

its orders issued in response to the COVID-19 pandemic were drafted “to ensure the

constitutional and statutory rights of juveniles were protected during the COVID-19 pandemic.”

Id.

       The same result is warranted here. In this matter, L.I.B. asserted his right to be

physically present at his adjudication hearing. Over his objection, L.I.B. was denied the right to

be present at a critical stage of the proceedings during which his guilt or innocence would be

determined. The circuit court erred in requiring L.I.B. to participate in his own adjudication only

by two-way video over his objection.

       “Properly preserved constitutional violations are presumed prejudicial.” Id. at 7 (citing

Justus, 205 S.W.3d at 881). In this matter, the Juvenile Officer has not asserted that this



                                                 5
presumption was rebutted. Accordingly, the deprivation of L.I.B.’s due process right to be

physically present during his own adjudication constitutes reversible error.

                                           Conclusion

       The circuit court’s judgment is vacated, and the case is remanded for further proceedings

consistent with this opinion.



                                                     Thomas N. Chapman, Judge


All concur.




                                                 6